                                                                                                                    1    NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                         noah.blechman@mcnamaralaw.com
                                                                                                                    2    CAMEREN N. RIPOLI (State Bar No. 318045)
                                                                                                                         cameren.ripoli@mcnamaralaw.com
                                                                                                                    3    MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                         BORGES & AMBACHER LLP
                                                                                                                    4    3480 Buskirk Avenue, Suite 250
                                                                                                                         Pleasant Hill, CA 94523
                                                                                                                    5    Telephone: (925) 939-5330
                                                                                                                         Facsimile: (925) 939-0203
                                                                                                                    6
                                                                                                                         Attorneys for Defendants
                                                                                                                    7    Officer Michael Mortimer, Detective James Colley, and City of
                                                                                                                         Antioch
                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                                   UNITED STATES DISTRICT COURT
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                                  NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                   11

                                                                                                                   12    Greg Banks; Alexis Avalos; Estate of                Case No. C18-7391 HSG
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                         Nathan Banks (Deceased),
                                                                           ATTORNEYS AT LAW




                                                                                                                   13                                                        ORDER ON THE ANTIOCH
                                                                                                                                         Plaintiffs,                         DEFENDANTS’ ADMINISTRATIVE
                                                                                                                   14                                                        MOTION TO CONTINUE CASE
                                                                                                                                 vs.                                         MANAGEMENT CONFERENCE IN
                                                                                                                   15                                                        LIGHT OF PENDING RULE 12 MOTIONS
                                                                                                                         Officer Michael Mortimer, Detective James
                                                                                                                   16    Colley, City of Antioch, County of Contra           CMC Date:    March 12, 2019
                                                                                                                         Costa, Contra Costa County Coroner David            Time:        2:00 p.m.
                                                                                                                   17    O. Livingston, Deputy District Attorney             Dept:        Crtrm 2, 4th Floor – Oakland
                                                                                                                         Barry Grove, James Alexander, Matthew P.            Judge:       Hon. Haywood S. Gilliam, Jr
                                                                                                                   18    Guichard and DOES,
                                                                                                                   19                    Defendants.
                                                                                                                   20

                                                                                                                   21

                                                                                                                   22

                                                                                                                   23
                                                                                                                                                                          ORDER
                                                                                                                   24
                                                                                                                               Pursuant to the Administrative Motion filed herein and good cause demonstrated, the
                                                                                                                   25
                                                                                                                        current Case Management Conference set for March 12th is hereby continued to May 23, 2019, at
                                                                                                                   26
                                                                                                                        2:00 p.m. in the above courtroom to be held along with the pending motions to dismiss. The parties
                                                                                                                   27
                                                                                                                        are ordered to file a Joint Case Management Conference Statement no later than one week prior to
                                                                                                                   28

                                                                                                                         ORDER ON ADMIN MOTION TO CONTINUE CMC IN
                                                                                                                         LIGHT OF PENDING RULE 12 MOTIONS, C18-7391 HSG
                                                                                                                    1   the new date.
                                                                                                                    2          IT IS SO ORDERED
                                                                                                                    3          Dated: March 4, 2019              ________________________
                                                                                                                    4                                            Hon. Haywood S. Gilliam Jr., District Court Judge
                                                                                                                    5

                                                                                                                    6

                                                                                                                    7

                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10

                                                                                                                   11

                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13

                                                                                                                   14

                                                                                                                   15

                                                                                                                   16

                                                                                                                   17

                                                                                                                   18

                                                                                                                   19

                                                                                                                   20

                                                                                                                   21

                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28

                                                                                                                         ADMIN MOTION TO CONTINUE CMC IN LIGHT OF           1
                                                                                                                         PENDING RULE 12 MOTIONS, C18-7391 HSG
